IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

JAMES LEON SAPP, FORMER               NOT FINAL UNTIL TIME EXPIRES TO
HUSBAND,                              FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellant,
                                      CASE NO. 1D16-707
v.

MARILYN SAPP, FORMER
WIFE,

      Appellee.

_____________________________/

Opinion filed October 10, 2016.

An appeal from the Circuit Court for Suwannee County.
David W. Fina, Judge.

James Leon Sapp, pro se, Appellant.

Robert A. Sandow, Lake City, for Appellee.




PER CURIAM.

      AFFIRMED.

MAKAR, JAY, and M.K. THOMAS, JJ., CONCUR.